Title: The American Commissioners to Vergennes: Draft by Arthur Lee, 5 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Passy Feb. 5th. 1779.
We think it necessary to inform your Excellency that there is announced in the Courier de l’Europe a Translation of a Letter signed Silas Deane, & to appear in the next number. This Letter is printed in the English Papers from the New York Gazette, and whether it is genuine or false, it is not in our Power to determine: But as it contains a discovery of the Proceedings of some of the Representatives of the United States in Europe, & traduces grosly two of their now actual Negotiators, we cannot but think that the dispersing it thro’ Europe in a Paper supposed to be printed in France, will be disgraceful & perhaps injurious to the United States. We therefore request your Excellency to take such Measures, as you may think proper to stop the intended publication of it in the Courier De l’Europe.
We have the honor to be, with the greatest Esteem & Respect, Your Exys. most obedient humble Servts
(Signed) A. LEE.
 
Notation by Franklin: Propos’d Letter by Mr Lee to Count Vergs. which was not agreed to—
